Case: 16-14392   Date Filed: 08/24/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-14392
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 5:16-cr-00001-RH-2



UNITED STATES OF AMERICA,
                                                              Plaintiff-Appellee,

                                 versus

JARROD LONNIE MOORE,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________



                            (August 24, 2017)



Before JORDAN, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
               Case: 16-14392     Date Filed: 08/24/2017    Page: 2 of 4


      Jarrod Lonnie Moore appeals his 57-month sentence, imposed at the low end

of his guideline range, after he pleaded guilty to one count of conspiracy to commit

Hobbs Act robbery and two counts of Hobbs Act robbery, all in violation of 18

U.S.C. § 1951. Moore asserts the sentencing court erred in finding he did not

qualify for a role reduction under U.S.S.G. § 3B1.2. He contends that because he

did not enter either of the two stores that were robbed, brandish the firearm, or

actually commit the robberies, he was less culpable than his codefendant Zachary

Hubbard, and thus qualifies for a mitigating role adjustment.

      We review for clear error a district court’s denial of a mitigating role

reduction of a sentence. United States v. Bernal-Benitez, 594 F.3d 1303, 1320

(11th Cir. 2010). Section 3B1.2(b) of the Sentencing Guidelines states that if a

defendant was a minor participant in the crime, his offense level should be

decreased by two points. U.S.S.G. § 3B1.2(b). A minor participant is a defendant

“who is less culpable than most other participants, but whose role could not be

described as minimal.” Id. § 3B1.2, comment. (n.5). Under § 3B1.2(a), a district

court may decrease a defendant’s offense level by four levels if it finds the

defendant was a “minimal participant” in the criminal activity. Id. § 3B1.2(a). In

cases involving conduct falling between that described in (a) and (b), the

Guidelines instruct the district court to decrease the offense level by three levels.

Id. § 3B1.2.


                                           2
               Case: 16-14392     Date Filed: 08/24/2017    Page: 3 of 4


      In calculating a defendant’s base offense level, the district court must first

compare the defendant’s role in the offense with the relevant conduct attributed to

him. Bernal-Benitez, 594 F.3d at 1320. Second, the court may compare the

defendant’s conduct to that of other participants involved in the offense. Id.; see

also United States v. Stanley, 739 F.3d 633, 654 (11th Cir. 2014) (emphasizing that

a district court may take the second step, but is not required to do so). The

defendant must prove his minimal or minor role by a preponderance of the

evidence. Bernal-Benitez, 594 F.3d at 1320. A defendant is not automatically

entitled to a mitigating role adjustment merely because he was somewhat less

culpable than the other participants. Id. at 1320-21. “The fact that a defendant’s

role may be less than that of other participants engaged in the relevant conduct

may not be dispositive of role in the offense, since it is possible that none are

minor or minimal participants.” United States v. Rodriguez De Varon, 175 F.3d
930, 944 (11th Cir. 1999) (en banc).

      The district court did not clearly err in declining to apply a role reduction

because Moore failed to prove that his role was minor or minimal by the

preponderance of the evidence. See Bernal-Benitez, 594 F.3d at 1320. As Moore

planned the robberies with Hubbard, assisted Hubbard in obtaining the firearm

used in the robberies, encouraged Hubbard to commit a second robbery, and drove

the getaway car from at least one of the robberies, the district court did not err in


                                           3
              Case: 16-14392     Date Filed: 08/24/2017   Page: 4 of 4


finding Moore played an instrumental role in committing the robberies, and

accordingly was not entitled to a role reduction. See id. at 1320-21.

      Moreover, the district court’s finding that Moore was less responsible than

Hubbard, does not indicate that Moore was entitled to a mitigating role adjustment

as the district court found, and the record supports, that neither Moore nor Hubbard

were minor or minimal participants. Rodriguez De Varon, 175 F.3d at 944; see

Bernal-Benitez, 594 F.3d at 1320-21. Accordingly, the district court did not

clearly err, and we affirm.

      AFFIRMED.




                                          4